Exhibit 10.1

 

COMPUTER SOFTWARE INNOVATIONS, INC.

1661 E. Main Street, Suite A

Easley, SC 29642

 

September 30, 2005

 

Barron Partners LP

730 Fifth Avenue, 9th Floor

New York, New York 10019

 

Attention:  Mr. Andrew Barron Worden

 

  Re: Registration Rights Agreement dated February 10, 2005 by and between
Computer Software Innovations, Inc., a Delaware corporation (“CSI”) and Barron
Partners LP, a Delaware limited partnership (“Barron”)

 

Dear Mr. Worden:

 

This letter is being provided to you in connection with the above-referenced
Registration Rights Agreement between Barron and CSI (the “Agreement”). The
Agreement relates to the transaction (the “Transaction”) in which Barron
purchased 7,217,736 shares of Series A convertible nonvoting preferred stock of
CSI (the “Preferred Stock”) and two warrants (the “Warrants”) to purchase
7,217,736 shares in the aggregate of the common stock of CSI. Under Section 2.2
of the Agreement, CSI agreed to use its best efforts to cause its registration
statement filed with the Securities and Exchange Commission (the “SEC”) on March
28, 2005 (the “Initial Registration Statement”) to be declared effective on or
before June 11, 2005. Section 2.8 provides for liquidated damages to be paid by
CSI to Barron in the event of our failure to cause a registration statement to
be declared effective as required. As you are aware, we have previously entered
into letter agreements (the “Extension Letters”) on three prior occasions
extending the required registration statement effective date each time.
Currently, CSI is obligated to cause a registration statement to be declared
effective by September 30, 2005.

 

We are continuing to work to amend the Transaction documents and the Initial
Registration Statement to address comments received from the SEC staff and to
thereby avoid possible future delays and additional costs. However, we do not
anticipate being able to finalize all of the necessary amendments prior to
September 30, 2005. Furthermore, in order to successfully effect the foregoing
amendments, we must withdraw the Initial Registration Statement, amend the
necessary Transaction documents, and then file a new registration statement (the
“New Registration Statement”). While we do not believe that the withdrawal and
refiling of the registration statement will adversely impact or prejudice CSI in
any way, we ask that Barron affirmatively consent to the substitution of such
New Registration Statement in place of the Initial Registration Statement.



--------------------------------------------------------------------------------

In light of the foregoing, and pursuant to our recent communications, we also
request that Barron extend its waiver of CSI’s current obligation under Section
2.2 of the Agreement pursuant to the Extension Letters to cause the registration
statement to be declared effective by September 30, 2005, as well as the payment
of related liquidated damages under Section 2.8 with respect to any failure to
achieve effectiveness by such date. In consideration of the waiver extension,
CSI concurrently herewith remits to Barron the sum of Fifty Thousand Dollars and
No/100 ($50,000). Furthermore, CSI agrees with Barron that CSI shall be required
to cause the registration statement to be declared effective on or before
November 30, 2005. This waiver shall not otherwise affect Barron’s rights and
CSI’s obligations under the Agreement, including the utilization of CSI’s best
efforts to cause the registration statement to be declared effective with the
SEC as soon as practicable and the payment of liquidated damages under Section
2.8 with respect to any future breach of such section.

 

If (i) the withdrawal of the Initial Registration Statement and substitution
therefor of the New Registration Statement and (ii) the extension of the
required effective date until November 30, 2005 are acceptable to Barron, please
so indicate by signing the attached duplicate original of this letter and
returning it to me. Thank you in advance for your cooperation and attention to
this matter. Please call me if you have any questions concerning the foregoing.

 

Yours very truly,

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

Nancy K. Hedrick President and CEO

 

ACCEPTED AND AGREED TO

this 30th day of September, 2005.

 

BARRON PARTNERS LP By:   Barron Capital Advisors LLC, its General Partner By:  

/s/ Andrew Barron Worden

--------------------------------------------------------------------------------

    Andrew Barron Worden, Managing Member     730 Fifth Avenue, 9th Floor    
New York, New York 10019